UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K ☒ ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2014 ☐ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No . 00 1 -31332 LIQUIDMETAL TECHNOLOGIES, INC. ( Exact name of Registrant as specified in its charter ) Delaware 33-0264467 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 30452 Esperanza Rancho Santa Margarita, CA 92688 ( A ddress of principal executive office s , zip code) Registrant’s telephone number, including area code: (949)635-2100 Securities registered pursuant to Section12(b) of the Act: None Securities registered pursuant to Section12(g) of the Act: Title of each Class Common Stock, $0.001 par value Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. YesNo ☒ Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act. YesNo ☒ Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d)of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days. Yes
